Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-38 of U.S. Patent No. 11,148,301. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ from the ‘301 claims in that the instant claims recite a piston having a perimeter portion whereas the claims of the ‘301 patent recite a piston having an edge surface that defines a radial periphery. The perimeter portion is merely a more broad recitation of the edge surface that defines a radial periphery.
Claims 28-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-38 of U.S. Patent No. 10,654,117. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ from the ‘117 claims in that the instant claims recite a piston having a perimeter portion whereas the claims of the ‘117 patent recite a piston having an edge border that defines the peripheral shape of the piston element. The perimeter portion is merely a more broad recitation of the edge border that defines the peripheral shape.
Claims 28-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-38 of U.S. Patent No. 9,833,910. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ from the ‘910 claims in that the instant claims recite a piston having a perimeter portion whereas the claims of the ‘910 patent recite a piston having a radiating outer extent. The perimeter portion is merely a more broad recitation of the radiating outer extent.
Claims 28-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-38 of U.S. Patent No. 9,095,983. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ from the ‘983 claims in that the instant claims recite a piston having a perimeter portion whereas the claims of the ‘983 patent recite a piston having a circumferential surface. The perimeter portion is merely a more broad recitation of the circumferential surface.
Claims 28-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-38 of U.S. Patent No. 8,479,781. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ from the ‘781 claims in that the instant claims recite a piston having a perimeter portion whereas the claims of the ‘781 patent recite a piston having an outer radial boundary. The perimeter portion is merely a more broad recitation of the outer radial boundary.
Claims 28-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-38 of U.S. Patent No. 8,201,589. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ from the ‘589 claims in that the instant claims recite a piston having a perimeter portion whereas the claims of the ‘589 patent recite a piston having an outer radial boundary. The perimeter portion is merely a more broad recitation of the outer radial boundary.
Claims 28-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9-12, and 14 of U.S. Patent No. 7,950,422. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ from the ‘422 claims in that the instant claims recite a piston having a perimeter portion whereas the claims of the ‘422 patent recite a piston having a peripheral. The perimeter portion is merely a more broad recitation of the peripheral portion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 28-38 are rejected under 35 U.S.C. 102(b) as being anticipated by JP S45-30245 (‘245), (provided by applicant in related case 12/708845).
In Re claim 28 with reference to Figures 1 and 2 ‘245 discloses an automatic release vacuum device comprising a one-piece body (2) including a vacuum passageway (b) and a venting element (passage through plug 4). ‘245 further discloses a vacuum generating device (10, e, 12) and a piston element (18) movable between a sealing position and a venting position. '245 further discloses when the piston element is in the sealing position and the pressurized air supply is activated to supply pressurized air to the vacuum generating device at least a partial vacuum is generated in the vacuum passageway.
Regarding the limitation of the piston outer extent, the external surface of the piston element of '245 meets this limitation.
In Re claim 29 ‘245 discloses a venturi nozzle (10, e, 12).
In Re claim 30 ‘245 discloses air moving from the vacuum passageway (b) into the venturi nozzle (10).
In Re claim 31 ‘245 discloses a biasing element (21).
In Re claim 32 ‘245 discloses a vacuum cup (1).
In Re claim 33 ‘245 discloses a vacuum cup (1).
In Re claim 34 ‘245 discloses a unitary body (2).
In Re claim 35 ‘245 discloses a diverter passageway (19).
In Re claim 36 ‘245 discloses air moving from the vacuum passageway (b) into the venturi nozzle (10).
In Re claim 37 ‘245 discloses a venting element (passage through plug 4).
In Re claim 38 ‘245 discloses air moving from the vacuum passageway (b) into the venturi nozzle (10), and further discloses a vacuum cup (1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2003/0230694 (Kalb) discloses a pressure actuated vacuum device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/               Primary Examiner, Art Unit 3753